FORM OF LEGAL OPINION AND CONSENT OF COUNSEL ON TAX MATTERS [LAW FIRM LETTERHEAD] January 29, 2014 [Calvert VP Small Cap Growth Portfolio] [Calvert VP SRI Equity Portfolio] [Calvert VP Income Portfolio] Calvert Variable Series, Inc. 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 [Calvert VP Russell 2000 Small Cap Index Portfolio] [Calvert VP S&P 500 Index Portfolio] [Calvert VP Investment Grade Bond Index Portfolio] Calvert Variable Products, Inc. 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 Re: Reorganization of [Calvert VP Small Cap Growth Portfolio][Calvert VP SRI Equity Portfolio][Calvert VP Income Portfolio], a series of Calvert Variable Series, Inc., into [Calvert VP Russell 2000 Small Cap Index Portfolio][Calvert VP S&P 500 Index Portfolio][Calvert VP Investment Grade Bond Index Portfolio], a series of Calvert Variable Products, Inc. Ladies and Gentlemen: You have asked for our opinion as to certain Federal income tax consequences of the transaction described below. Parties to the Transaction [Calvert VP Small Cap Growth Portfolio][Calvert VP SRI Equity Portfolio] [Calvert VP Income Portfolio] (“Target Fund”) is a series of Calvert Variable Series, Inc., a Maryland corporation. [Calvert VP Russell 2000 Small Cap Index Portfolio][Calvert VP S&P 500 Index Portfolio][Calvert VP Investment Grade Bond Index Portfolio] (“Acquiring Fund”) is a series of Calvert Variable Products, Inc., also a Maryland corporation. Description of Proposed Transaction In the proposed transaction (the “Reorganization”), Acquiring Fund will acquire all of the assets of Target Fund in exchange for shares of Acquiring Fund of equivalent value. Target Fund will then liquidate and distribute all of the Acquiring Fund shares which it holds to its shareholders pro rata in proportion to their shareholdings in Target Fund, in complete redemption of all outstanding shares of Target Fund, and promptly thereafter will proceed to dissolve. Page 2 Scope of Review and Assumptions In rendering our opinion, we have reviewed and relied upon the Agreement and Plan of Reorganization between Calvert Variable Products, Inc. with respect to Acquiring Fund and Calvert Variable Series, Inc. with respect to Target Fund (the “Reorganization Agreement”) dated as of January 29, 2014, which is enclosed as Exhibit A in proxy materials to be dated on or about January 29, 2014 and to be submitted to the Securities and Exchange Commission on or about January 29, 2014, which describes the proposed transaction, and on the information provided in such proxy materials. We have relied, without independent verification, upon the factual statements made therein, and assume that there will be no change in material facts disclosed therein between the date of this opinion and the closing of the Reorganization. We further assume that the transaction will be carried out in accordance with the Reorganization Agreement. Representations Written representations, copies of which are attached hereto, have been made to us by the appropriate officers of Target Fund and Acquiring Fund, and we have without independent verification relied upon such representations in rendering our opinions. Discussion One of the prerequisites for a tax-free reorganization under the Internal Revenue Code is that the transaction represent a continuity of the business enterprise of the acquired entity. As interpreted by the Treasury in regulations, and in accordance with court decisions, continuity of business enterprise is present if the acquiring entity either continues the business of the acquired entity or uses a substantial portion of the acquired entity’s historic assets in its own business. The regulations, and private letter rulings in the area issued by the Internal Revenue Service, suggest that the latter test is met if the acquiring fund uses at least one third of the historic assets of the target fund in the business of the acquiring fund. The Acquiring Fund in this transaction has represented that it will not use any of the assets of the Target Fund in the business of the Acquiring Fund, since the Acquiring Fund does not hold and will not hold tax-exempt securities. Therefore, continuity of business enterprise may be present only if the Acquiring Fund continues the historic business of the Target Fund. There is very little official guidance as to the meaning of continuation of the historic business.
